Citation Nr: 1741282	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for iron deficiency anemia.

2.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1982 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2013, September 2014, and September 2015.  This matter was originally on appeal from rating decisions dated in July 2008 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012 and June 2015, the Veteran testified at videoconference hearings.  Transcripts of those hearings are of record.
  
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's anemic disorder, alpha thalassemia, is a congenital defect that was not subject to a superimposed disease or injury during military service that resulted in additional disability.  Primary anemia has not been shown to be present.

2.  The Veteran's symptoms of fatigue have been attributed to nonservice-connected conditions, and the preponderance of the evidence is against a finding that such complaints of fatigue constitute a disability related to active duty service.



CONCLUSIONS OF LAW

1.  A congenital anemia defect, alpha thalassemia, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2.  The Veteran does not have a chronic disability manifested by fatigue that was incurred in or aggravated by service or is causally related to service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's September 2015 Remand, the Appeals Management Center (AMC) obtained all outstanding medical treatment records, obtained an opinion by a VA physician regarding the etiology of the Veteran's anemic condition, readjudicated the claim, and issued a Supplemental Statement of the Case.  Subsequent to the AMC's additional development, the Board obtained an expert medical opinion regarding the specific diagnosis and etiology of the Veteran's anemia.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to reopen, substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the June 2015 Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for an anemic condition and a chronic disability manifested by fatigue.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Primary anemia is such a chronic disorder, but it has never been demonstrated in this case.  As such, these provisions do not provide a basis to allow the claim.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).  

Anemia

The Veteran filed her claim for anemia in November 1993.  She stated that he had been diagnosed with anemia in June 1991.  

The Veteran's service treatment records indicate that on the Veteran's April 1982 enlistment examination, there were no disorders noted in the summary of diagnoses and defects.  The Veteran was noted to be qualified for enlistment.  In December 1985, the Veteran reported to family practice clinic.  She was concerned that because she had discontinued red meat from her diet, she was going to have increased anemia.  A history of treatment for anemia in 1985 was recorded, but records do not detail that treatment.  On the separation examination in March 1991, there were no disorders noted in the summary of diagnoses and defects.  She was noted to be qualified for separation.  

The Veteran underwent VA examination in December 1993 at which time she reported that she had had intermittent anemias in the past.  A complete blood count was ordered as the Veteran Laboratory report dated in March 1994 noted abnormal low results for red blood count, hemoglobin, and hematocrit.  A handwritten note on laboratory report notes, "abnormally low for a non-menses female and for one taking iron supplements."  

The Veteran underwent a VA examination in February 1994 by a VA physician.  At that time, the Veteran reported a ten-year history of anemia, diagnosed as iron deficiency, and noted that she had been told at that time to eat green, leafy vegetables and to take iron supplements.  Subjective complaints were fatigue, listlessness, low energy, and a generally run-down feeling which she reported that she had been experiencing for the prior ten years.  The examiner noted that the Veteran presented with laboratory findings from October 1993 which demonstrated hemoglobin of 11.9 with a normal range of 11.5 to 15 for females, hematocrit at 35.8, mean corpuscular volume (MCV) at 86, and mean corpuscular hemoglobin (MCH) at 28.8, all of which were noted to be within normal limits.  The Veteran also provided a history that her last menstrual period was in 1976 at which time she had a hysterectomy.  The examiner rendered an opinion as to whether the disease was active.  He stated, 

It would depend on how you define the disease.  The disease being described, for which the claim is filed, is anemia.  At the present time, based on these laboratory values, this patient would best be described as having low normal hemoglobin.  For a non-menstruating female, this is, however, unusually low, but the indices give no indication that this is a microcytic, hypochromic anemia.  If however, the disease is complained as a complaint of chronic fatigue, listlessness, and so forth, it would appear indeed as though the patient does continue to have this disorder, which, however, would not easily be explained by the anemia or iron deficiency.  The Veteran was diagnosed as having a history of iron deficiency anemia with fatigue and listlessness for ten years.

A January 2008 hematology and oncology consultation report notes that the Veteran reported that she was first told that she had anemia while in Guam with the Navy in 1986.  The Veteran reported being fatigued for 20 years.  The provider diagnosed the Veteran with normocytic anemia; amenorrhea for more than 30 years.  It was noted that the anemia was most likely related to chronic kidney disease due to hypertension since 1990.    

An October 2010 Independent Medical Evaluation report by Dr. Bush states, 

There is medical record documentation of iron deficiency anemia associated with fatigue, listlessness, and dyspnea throughout her military career, both active service and post discharge.  There is ample documentation of the veteran having hemoglobin levels below the lower limits of normal with an average of approximately 11.7 (Normal range l2-16).  

A January 2016 medical opinion by a VA staff physician states,

Veteran has a congenital defect of iron deficiency anemia.  This was not caused by service.  This was not aggravated beyond it[]s normal progression by service.  This does not cause chronic fatigue syndrome.  Her current Blood count is normal and there is no current anemia, therefore her complaint of fatigue would not be due to anemia.  She has multiple other medical conditions that could explain her complaints of fatigue.  Chronic fatigue syndrome is a specific illness that this veteran does not have.

In a September 2016 addendum to his October 2010 Independent Medical Evaluation Report, Dr. Bush stated that more likely than not, the Veteran had a microcytic anemia, either thalassemia minor or iron deficiency anemia; that it was as likely as not that the Veteran's anemia was of a congenital nature; and that it was more likely than not that the physical effects of the Veteran's anemia were exacerbated while on active duty as related to the physical demands of military service and that the adverse physical effects including chronic fatigue with subsequent development of cardiomegaly associated with varying degrees of shortness of breath (dyspnea).

A May 2017 medical opinion from a VA hematologist stated that he did not agree that the Veteran had iron deficiency anemia and that after review of all laboratory values provided, he concluded that the Veteran had alpha thalassemia, a congenital anemia.  The hematologist noted that the only information missing from the records was a measurement of hemoglobin or hematocrit, commonly obtained from a complete blood count, performed before the Veteran entered service.  In addition, the VA hematologist noted that (1) the anemia was fairly constant in its hemoglobin value, ranging from mildly anemic to a low normal hemoglobin value; (2) the MCV varied minimally from 82 to 85 approximately, a common finding in mild alpha thalassemia; and (3) the anemia had not responded to iron as would be expected in iron deficiency.  The VA hematologist noted that alpha thalassemia was not progressive with age.  He stated, "Nonetheless, ..., I am comfortable concluding the diagnosis of alpha thalassemia in the Veteran."  The hematologist noted that there was no evidence of additional disability or injury on the congenital anemia and that the Veteran's kidney disease had not impacted the degree of anemia and would not be expected to do so if the kidney disease did not progress.  

In an August 2017 rebuttal to the VA expert opinion, Dr. Bush noted that the May 2017 VA examiner went to great lengths to refute the specific diagnosis of iron deficiency anemia but did not provide any direct proof of hereditary alpha thalassemia.  Dr. Bush noted that the hereditary anemia was not present at induction otherwise it would have been diagnosed on the entrance physical examination; or, in the alternative, the induction evaluation fell below the minimum standards of medical care.  Dr. Bush stated, "It follows that the veteran more-likely-than-not did not have anemia of any kind upon entrance into military service."  Dr. Bush noted, "... even if the veteran did have some type of anemia present upon induction, more-likely-than-not, the physical demands of military training exacerbated the effects of the anemia.  ... This would be true even if the degree of anemia were considered mild in nature."    

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

VA General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."
 
Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial or hereditary origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition).    Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303 (c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin v. Shinseki, 22 Vet. App. 390, 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects).  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; VAOPGCPREC 11-99. 

The Board must determine whether the Veteran's anemic condition, variously diagnosed during the appeal period, is a congenital defect or disease.  If the Board finds that it is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service, in order to rebut the presumption of soundness.  VA General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

There is a difference of opinion among the medical professionals with respect to the actual diagnosis.  In deciding the actual diagnosis of the Veteran's anemic condition, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The January 2016 VA examiner noted that the Veteran had a congenital defect of iron deficiency anemia.  Both Dr. Bush and the VA hematologist found that the Veteran's anemia was a congenital disorder.  Dr. Bush noted that the Veteran had a microcytic anemia, either thalassemia minor or iron deficiency anemia; the VA hematologist noted that he was comfortable concluding the diagnosis of alpha thalassemia.  Although Dr. Bush in August 2017 noted that the May 2017 VA examiner went to great lengths to refute the specific diagnosis of iron deficiency anemia and that the VA examiner did not provide any direct proof of hereditary alpha thalassemia as being the specific type, Dr. Bush does not dispute the diagnosis of alpha thalassemia and offered no proof that it is not alpha thalassemia.   

As the VA hematologist is an expert in this field, the Board finds that the most probative evidence indicates that the Veteran's anemia is alpha thalassemia.  

Neither Dr. Bush nor the VA hematologist provided an opinion as to whether the alpha thalassemia was a congenital disease or a congenital defect; however, the January VA examiner explicitly stated that the Veteran's iron deficiency anemia was a congenital defect.  

VA's Office of General Counsel has distinguished between hereditary diseases and defects, emphasizing that the former is capable of improvement or deterioration while the latter is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90). A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.

Dr. Bush in his August 2017 statement noted that even if the Veteran did have some type of anemia present upon induction, it was more likely than not that the physical demands of military training exacerbated the effects of the anemia and that this would be true even if the degree of anemia was considered mild in nature.  The VA hematologist stated that the course of mile alpha thalassemia was not progressive and was not associated with disability except under very strenuous circumstances such as distance running or exertions at elevation.  However, the VA hematologist's discussion of how he arrived at a diagnosis of alpha thalassemia is instructive as it appears to show that the Veteran's anemia neither deteriorated nor improved.  The VA hematologist also noted the non-progressive nature of alpha thalassemia.  As such, the Board finds that the most probative evidence indicates that the Veteran's alpha thalassemia is a congenital defect.

The opinions from Dr. Bush are absent any statements that the Veteran's congenital anemia was subject to superimposed disease or injury that resulted in additional disability.  The Board notes that Dr. Bush opined that the "physical effects" of the Veteran's anemia, noted to be chronic fatigue, were "exacerbated" while on active duty; however, he did not identify a specific injury or disease superimposed on the anemia which caused additional disability and he did not identify the additional disability.  In contrast, to the question posed whether there was evidence of additional disability caused by any superimposed disease or injury on the congenital anemia, the May 2017 VA hematologist noted that there was no evidence of additional disability or injury on the congenital anemia.  Thus, the most probative evidence indicates that there was not additional disability from superimposed disease or injury on the alpha thalassemia during service.  

Having carefully reviewed the record, the Board finds that the Veteran's anemia, most likely alpha thalassemia, is a congenital defect.  The Board further finds that there were no superimposed diseases or injuries in connection with this defect.  The Board finds that the May 2017 hematologist's medical opinion to be the most probative evidence of record.  In that regard, the physician considered both evidence against and in favor of the Veteran's claim and provided an opinion supported by well-reasoned rationale.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board must also consider the Veteran's own opinion that she has anemia which is related to her active duty service.  In this case, the Board does not find her competent to provide an opinion regarding the etiology of her anemia as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Fatigue

The service treatment records are absent complaints, findings or diagnoses of chronic fatigue during service.  In addition, no medical professional has diagnosed the Veteran with a chronic disability manifested by chronic fatigue, such as chronic fatigue syndrome, that is related to service-connected disability.  Instead, the Veteran's fatigue has been characterized as a symptom attributed to nonservice-connected causes.

The February 1994 examiner diagnosed the Veteran as having iron deficiency anemia with fatigue and listlessness for ten years indicating that the fatigue was a symptom of the anemia and not a separate disability.  In October 2010, Dr. Bush stated that the Veteran has the symptoms of fatigue and dyspnea along with the sign of cardiomegaly on chest x-ray.  The January 2016 VA examiner noted that chronic fatigue syndrome was a specific disability that the Veteran did not have, that iron deficiency anemia did not cause chronic fatigue syndrome, that the Veteran's complaints of fatigue would not be due to anemia as her blood count was normal and there was no current anemia, and that she had multiple other medical conditions that could explain her complaints of fatigue.  The May 2017 VA examiner stated that he did not conclude any fatigue was as likely as not due to the anemia.  He stated that he based his opinion on the vital signs from the record which do not demonstrate tachycardia or tachypnea (elevated heart or respiratory rate, respectively) during the Veteran's medical encounters demonstrating a lack of physiologic effect from the mild anemia.  The hematologist stated that he believed it was more likely that the Veteran's fatigue was related to obesity as documented by multiple Body Mass Indexes greater than 29-30.   

The Board acknowledges the Veteran's assertions that she experiences fatigue.  However, the alleged disorder is actually just reported symptomatology.  Without a recognized injury or disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's fatigue constitutes a chronic disability, the Board has no basis on which to consider the Veteran's fatigue as more than a medical finding or symptom.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis and etiology of the Veteran's complaints of fatigue, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Absent a showing of a current chronic disability manifested by fatigue which could be related to service, entitlement to service connection for chronic fatigue must be denied.

As the preponderance of the evidence is against the above claim for service connection for a chronic disability manifested by fatigue, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for iron deficiency anemia is denied.

Entitlement to service connection for chronic fatigue is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


